Opinion by
Mr. Chief Justice Brown,
This appeal is from an order directing the. appellant, as administrator of the estate of Rosalie Maslowski, to apply for an order of court to sell her real estate for the payment of debts. The order was merely interlocutory, and the appeal must, therefore, be quashed: Snodgrass’s App., 96 Pa. 420. If a sale should be made in pursuance of the said order or decree, an appeal will lie from the final confirmation of it, and the errors now justly, but prematurely, complained of will then be properly here for correction.
Appeal quashed, without prejudice to the appellant.